Citation Nr: 1509865	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-01 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to restoration of a 30 percent disability rating for service-connected mood disorder not otherwise specified mixed depression, effective July 1, 2013.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an increased rating for the service-connected mood disorder.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1993 with two months and 27 days of prior inactive service. 

These matters come before to Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2011 rating decision, the RO increased the rating for the service-connected mood disorder from 10 percent disabling to 30 percent disability rating effective August 19, 2010.  The Veteran perfected an appeal of the denial of a rating in excess of 30 percent for the mood disorder.  After perfecting that appeal, the RO in an April 2013 rating decision reduced the rating for the service-connected mood disorder from 30 percent disabling to 10 percent disabling effective July 1, 2013.  Since this reduction occurred after perfecting the appeal of the denial of the rating in excess of 30 percent for the service-connected mood disorder, the reduction issue is part of the issue on appeal.  Though the appellant did not file a notice of disagreement with the reduction and the RO consequently did not issue a statement of the case on the reduction, based on the decision below, the Veteran is not prejudiced by the Board's adjudication of the reduction issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's formal TDIU claim dated in April 2014 reflects that he is claiming entitlement to TDIU in part due to his mood disorder.  Although the RO denied entitlement to TDIU in a September 2014 rating decision and even though the claimant has not filed a notice of disagreement with that denial, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for a higher rating for the mood disorder.  Therefore, the Board has taken jurisdiction of this issue.  Although the RO has not issued a statement of the case on the issue of entitlement to TDIU, based on the decision below, the Veteran is not prejudiced by the Board's adjudication of the TDIU issue.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

In light of the above, the issues are as stated on the title page.

In March 2013, the Veteran's representative, Allen Gumpenberger, an accredited agent, revoked his power of attorney.  Therefore, the Veteran is currently unrepresented.

The issue of reinstatement of the Veteran's step-son, R.R., as a dependent child for VA compensation purposes has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for service-connected mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the April 2013 rating decision, the RO reduced the disability rating for service-connected mood disorder not otherwise specified, mixed depression, from 30 percent to 10 percent effective July 1, 2013.

2.  At the time of the reduction in the assigned disability rating for the mood disorder from 30 to 20 percent on July 1, 2013, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected mood disorder not otherwise specified, mixed depression, had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  The RO also did not review the entire medical history of the psychiatric disability.

3.  As of March 20, 2013, the Veteran has been service-connected for lumbar laminectomy, L4-5, bilateral pars defect at L5 and grade I spondylolisthesis at L5-S1, to include upper thoracic multi-level degenerative disc disease; bilateral lower extremity radiculopathy with muscle atrophy; and mood disorder not otherwise specified, mixed depression.  These service-connected disabilities have been rated as 80 percent disabling during this time period.

4.  The weight of evidence reveals that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for the Veteran's mood disorder not otherwise specified, mixed depression, from 30 to 10 percent effective July 1, 2013, was not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9435 (2014).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.





Entitlement to restoration of a 30 percent disability rating for service-connected mood disorder not otherwise specified mixed depression, effective July 1, 2013.

Governing law and regulations

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve.  

In the March 2011 rating decision, the RO assigned a 30 percent disability rating for the mood disorder effective August 19, 2010.  Therefore, the greater protections, set forth in 38 C.F.R. § 3.344, do not apply in this case because the 30 percent disability rating for the mood disorder was not in effect for five or more years at the time of the reduction.  In fact, the 30 percent rating was in effect for less than three years at the time of the reduction.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Analysis

In a January 18, 2013, letter, the Veteran was informed of a proposed reduction in the rating assigned to his mood disorder.  He was afforded 60 days to respond.  Thereafter, the RO promulgated a rating decision in April 2013, implementing the proposed reduction, effective from July 1, 2013.  The RO applied the regulations regarding the procedure for notification of reductions in ratings even though there was no reduction in the appellant's compensation benefits because the overall disability rating remained 80 percent.  Nonetheless, the question that remains is whether the RO correctly applied the substantive law and regulations regarding a reduction.

The RO specifically made a determination that there was an improvement in the disability and that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 421.  The RO, however, did not apply 38 C.F.R. §§ 4.1, 4.2, and 4.10 or Schafrath.  The RO did not indicate that it had reviewed the entire recorded history of the disability when they determined that evidence reflects an actual change in the disability.  In this regard, the November 2012 rating decision proposing the reduction reflects that the RO only considered the November 2010 and September 2012 VA examinations report and VA treatment records.  

Nonetheless, the RO did not consider other lay and medical evidence prior to May 2010.  Specifically, the RO did not consider the initial July 2006 VA mental-disorders examination.  In addition, the September 2012 VA examiner noted that he had reviewed a VA treatment record of a primary-care psychologist, Dr. W., dated October 6, 2011.  Although the RO obtained records dated from April 2011 to November 2012 in February 2013, a VA treatment record dated October 6, 2011, is not of record.  It appears that this treatment record was not successfully obtained.  The RO was in constructive possession of this VA treatment record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

These requirements for evaluation of the complete medical history of the claimant's disability operate to protect claimants against adverse decisions based on a single incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the disability.  Schafrath, 1 Vet. App. at 594.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the disability.  Id.  

Moreover, there is conflicting medical evidence on whether a material improvement in the severity of the Veteran's mood disorder had actually occurred and that any such improvement would be maintained under ordinary conditions of life.  The November 2010 VA examiner assigned a Global Assessment of Functioning (GAF) score of 55 for the mood disorder, and the September 2012 VA examiner assigned a GAF score of 70.  The September 2012 VA examiner summarized the appellant's level of occupational and social impairment as being an occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only in periods of significant stress, or symptoms controlled by medication.  Nonetheless, that examiner noted that the Veteran had a depressed mood, an example of a symptom of the criteria for a 30 percent disability rating - an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic Code 9435.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A November 2012 VA treatment record shows that the Veteran's depression-screen score was 8, which was suggestive of mild depression.  The results of the screen, however, show evidence of the following for several days at a time: little interest or pleasure in doing things; feeling down, depressed, or helpless; trouble falling or staying asleep or sleeping too much; feeling tired or having little energy; feeling bad about yourself or that you are a failure or have let yourself or your family down; trouble concentrating on things such as reading the newspaper or watching television; and moving or speaking so slowly that other people could have noticed or being so fidgety or restless that you have moved around a lot more than usual.  Chronic sleep impairment is also an example of a symptom of the criteria for a 30 percent disability rating - an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See id.
 
The medical evidence shows that the findings on the November 2012 VA depression screen are similar to the symptoms found at the November 2010 VA examination: depressed mood most of the day every day; marked diminished interest or pleasure in all or almost all activities nearly every day; insomnia or hypersomnia nearly every day; fatigue or loss of energy nearly every day; feelings of worthlessness or excessive guilt; and diminished ability to think, concentrate, or indecisiveness.

In addition, the November 2012 VA treatment record shows that while the Veteran was still working, he stated that he was getting very stressed out.  This medical evidence is subsequent to the September 2012 VA examination at which time the claimant reported that his working conditions as a corrections officer had improved to a transfer from a stressful position.  Also, by March 20, 2013, the appellant was no longer working as a corrections officer.

In short, at the time of the reduction in the assigned disability rating from 30 to 10 percent on July 1, 2013, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected mood disorder had actually occurred and that any such improvement would be maintained under ordinary conditions of life.

TDIU

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., disabilities resulting from a common etiology, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran submitted a formal claim for entitlement to a total rating based on individual unemployability dated in April 2014.  He reported that he had not worked since March 2013, when he stopped working as a corrections officer.  He has four years of high school education and his only type of education or training was a firearms-and-defensive-tactics instructor for the state.  In his claim, he argues that he is unable to work because of all his service-connected disabilities.  In particular, the appellant asserts that he is unable to sit or stand for any length of time due to pain and weakness in his lower extremities and that he is using his cane daily for stability.  He adds that he has trouble focusing on simple tasks due to his mood disorder and that he was not physically capable of performing his past job duties.

In a May 2014 statement, the Veteran's former employer reports that the appellant stopped working on March 19, 2013, and that he retired due to continued medical issues.

As of March 20, 2013, the Veteran has been service-connected for lumbar laminectomy, L4-5, bilateral pars defect at L5 and grade I spondylolisthesis at L5-S1, to include upper thoracic multi-level degenerative disc disease; bilateral lower extremity radiculopathy with muscle atrophy; and mood disorder not otherwise specified, mixed depression.  These service-connected disabilities have been rated as 80 percent disabling during this time period.  The service-connected disabilities are all of a common etiology and this makes him eligible for consideration under 38 C.F.R. § 4.16(a).

There is conflicting evidence on whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  

It appears that of May 2014 the Social Security Administration was preparing to find that the Veteran was not disabled due to his primary and secondary disabilities, back and mood disorders, respectively.  A medical professional described the appellant's depression as non-severe.  The medical professional also determined that the claimant had following exertional limitations: could only lift or carry ten pounds occasionally; could frequently lift or carry less than 10 pounds; could stand or walk with normal breaks for two hours; could sit with normal breaks for about six hours in an eight-hour workday; and otherwise had unlimited ability to push or pull.  That medical professional noted that the Veteran had the following postural limitations based on the lumbar spine disability: occasionally having problems climbing ramps and stairs; climbing ladders, ropes, and scaffolds; balancing; and stooping at the waist.  The medical professional noted that there were no postural limitations as to kneeling, bending at the knees, or crawling.  

The medical professional concluded that the appellant was not limited to unskilled work because of his impairments and that he demonstrated the maximum sustained work capacity for sedentary work.  The medical professional cited three occupations pertaining to the claimant in which there are a significant number of jobs that exist in the national economy:  surveillance-system monitor, call-out operator in retail trade, and weight tester in the pulp-and-paper recycling industry.  

In summary, the medical professional concluded that the Veteran was not disabled.  The basis of that conclusion was that while his disabilities result in some limitations to perform work-related activities, based on the evidence in the file, he could adjust to other work even though there was not sufficient vocational information to determine whether he could perform any of his past relevant work.  The medical professional's opinion was based on an old VA examination and an August 2013 private neurological examination, neither of which explicitly addressed the specific matter of whether the appellant could perform sedentary employment.  Instead, the examination reports merely contain physical findings.

More recently, the Veteran underwent VA examination in July 2014.  The examiner stated that the Veteran's lumbar spine and bilateral radiculopathy resulted in the following symptomatology:  pain and numbness issues, intermittent left lower extremity weakness, falls in association with endurance, and issues with prolonged weight bearing and sitting.  The examiner opined that this combination of symptoms make active or sedentary work situations problematic.

While the medical professional made an employability determination based on two examinations, the examining medical professionals did not make any specific determinations as to whether the findings on physical examination precluded sedentary employment.  Instead, the medical professional who has a Ph.D. made those determinations.  The July 2014 VA examiner, on the other hand, has a Doctor of Osteopathy.  That examiner opined that it was at least problematic that the Veteran could do sedentary work.  The Board gives greater weight to the opinion of the VA examiner than the medical professional from the Social Security Administration because the examiner is a Doctor of Osteopathy rather than a Ph.D. and the TDIU issue turns in no small part based on orthopedic findings.  There is no evidence that the Social Security Administration medical professional has expertise in orthopedics in particular as opposed to occupational impairment in general.  Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  Finally, the Board is not bound by Social Security Administration determinations.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from his various service-connected disabilities, the Board finds that the weight of the evidence that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

Restoration of a 30 percent evaluation for mood disorder not otherwise specified, mixed depression, is granted effective July 1, 2013, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The RO received the Veteran's claim for an increased rating for a mood disorder in August 2010.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The September 2012 VA examiner noted that he had reviewed a VA treatment record of a primary-care psychologist, Dr. W., dated October 6, 2011.  Although the RO obtained records dated from April 2011 to November 2012 in February 2013, a VA treatment record dated October 6, 2011, is not of record.  Moreover, a September 2010 request for VA treatment records was limited to a request for records pertaining to the knee and back.  The RO should attempt to obtain all VA medical records from August 2009 to the present related to treatment for a psychiatric disorder, to include the one dated October 6, 2011.

When the RO obtained Social Security Administration records in May 2014, it appears that the agency was preparing to deny the Veteran's claim for Social Security disability benefits.  The AOJ should attempt to obtain any additional Social Security Administration records since May 2014.

Given that the Veteran is currently unemployed, which he is claims is due in part to his mood disorder, and given that the last VA examination for his mood disorder was conducted in September 2012, another VA examination is necessary.

In a May 2011 notice of disagreement, the Veteran's then agent requested a Decision Review Officer review.  Though the claimant did not respond to an August 2011 appeals process election letter, he did not have to respond since his then agent had already made their intention clear.  The RO issued a statement of the case that was not prepared by a Decision Review Officer.  In light of the above, the supplemental statement of the case must be prepared by a Decision Review Officer.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his mood disorder and obtain any identified treatment records.  Regardless of the claimant's response, obtain all medical records from the VA St. Louis Health Care System pertaining to treatment for a psychiatric disorder from August 2009 to the present, to include an October 6, 2011, treatment record completed by Dr. W. (see September 2012 VA examination report, page 6).   The AOJ should document all efforts to obtain medical records from the VA St. Louis Health Care System pertaining to treatment for a psychiatric disorder from August 2009 to the present, to include an October 6, 2011, treatment record completed by Dr. W.

2.  Contact the Social Security Administration and obtain any additional records since they provided records in  September 2014, to include all disability determinations regarding the Veteran's claim for disability benefits.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected mood disorder not otherwise specified, mixed depression.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to mood disorder not otherwise specified, mixed depression.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case prepared by a Decision Review Officer and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


